DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-20 are allowed.
The closest prior art, US Pat. 10998234, discloses a method of forming a transistor structure comprising forming an alternating stack of semiconductor layers, forming dummy gate structures on the stack, etching the stack to form a plurality of fins, forming source/drain features, and replacing the dummy gate structures with gate structures.  However, the prior art differs from the present invention because the prior art fails to disclose etching a backside of a substrate, etching the semiconductor layer from a bottom of the substrate, nor a number of a first plurality of channel members is larger than a number of a second plurality of channel members.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites recessing the dielectric layer to expose a top portion of the fin-shaped structure, wherein a top surface of the recessed dielectric layer is above a bottom surface of the stack; etching the semiconductor substrate from a backside of the semiconductor substrate, thereby forming a trench between the dielectric layer, the trench exposing the bottom surface of the stack; and etching at least a bottommost first type epitaxial layer and a bottommost second type epitaxial layer through the trench.
Claim 10 recites forming an isolation feature in the first and second regions, wherein a top surface of the isolation feature is higher in the second region than in the first region, such that a4852-5480-5209 v.227Attorney Docket No. P20204541US01 / 24061.4374US01Customer No. 42717 portion of the second plurality of channel members is below the top surface of the isolation feature in the second region; and removing the portion of the second plurality of channel members from the second region, such that a number of the first plurality of channel members in the first transistor is larger than a number of the second plurality of channel members in the second transistor.
Claim 17 recites a first backside dielectric feature disposed directly under the first gate structure; and a second backside dielectric feature disposed directly under the second gate structure, wherein a number of the first plurality of channel members is larger than a number of the second plurality of channel members.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-9, 11-16 and 18-20 variously depend from claim 1, 10 or 17, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        August 26, 2022